Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	In view of the applicant's amendment filed 01/27/2022, the application is still pending. Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shu Li (US Publication 20170132099), hereafter Li, in view of  Kayuri Patel (US Patent 6799284), hereafter Patel.
Regarding claims 1, 8, and 15 Li disclosed a method, comprising: 

setting by a processor of a storage system, a first reconstruction marker for a RAID (Redundant Array of Independent Disks) reconstruction operation (the storage system marks the disk sector as pending sector) of a failed disk of the storage system (via unsuccessful retries);  (Paragraph [0003])

reconstructing by the processor, a set of blocks at a time starting from the first reconstruction marker (via reconstructing the data previously stored at the sector); (Paragraph [0006])

writing by the processor (supply spare sector, step 706), disks from a disk block number at the first reconstruction marker to a second reconstruction marker and the set of blocks (from the first-to-deplete group until there are no longer any sectors in the first to deplete group); (Paragraph [0043])  

and continuing (Step 712) to reconstruct the failed disk by the processor, until it reaches a threshold written disk block number (via status of running out of sectors for replacement); (Paragraph [0045]) 

wherein the threshold written disk block number (via status of running out) comprises a maximum written disk block number (via divide available spare sectors into two groups) to a write disk block range (all the spare sectors from the prior division) of the failed disk. (Paragraph [0006 and 0046])

Li does not explicitly disclose the associating with a reparity bit, even though Li disclosed the use of parity data (Paragraph [0025]).

Patel discloses a reparity bit (via associated reparity bit) configured to track a number of writes in progress (via write counters used to track the number of writes in progress). (Column 1 lines 63-Column 2 line 1)

Patel and Li are analogous art because they are from the same problem solving area of replacing failed hard disk drive sectors in a RAID system. 

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to includes the methods of Jin, in the system of Li. The motivation behind such a combination would have been to provide a technique enabling RAID failure recovery without sever drawbacks. (Column 1 lines 53-55) 
	

Claims 2, 9, and 16 are rejected for the reasons set forth hereinabove for and further discloses claim 1, 8, and 15 further comprising:

updating, by the processor, the threshold written disk block number with a highest disk block number for the reparity bit (the stripe range), in response to a file system of the storage system (via filer 110; Figure 1) identifying the reparity bit (via reparity bitmap 212) and determining that the reparity bit is not set (set to 0). (of Patel)


Claimss 3, 10, and 17 are rejected for the reasons set forth hereinabove for and further discloses claims 2, 9, and 16 further comprising:

resetting, by the processor, the reparity bit (via reparity bitmap 212), in response to the file system determining that the reparity bit is not set (Set to 0). (of Patel)


Claims 4, 11, and 18 are rejected for the reasons set forth hereinabove for and further discloses claim 2, 9, and 16 further comprising:

wherein prior to the reconstruction operation (following a crash), a file system of the storage system (via filer 110; Figure 1) writing writes to a disk of the storage system, in response to a determination that the reparity bit is set (set to 1) . (Column 1 lines 45-48; Column 2 lines 27-32 of Patel)


Claims 5, 12, and 19 are rejected for the reasons set forth hereinabove for and further discloses claims 1, 8, and 15 wherein the reparity bit is stored at a reparity bitmap (reparity bitmap 212) is stored in a RAID parity disk (via parity disk 123). (Figure 1 of Patel)


Claims 6, 13, and 20 are rejected for the reasons set forth hereinabove for and further discloses claims 1, 8, and 15 wherein the reparity bit is stored at a reparity bitmap (reparity bitmap 212)  is stored in a RAID non-parity disk (data disk 121). (Figure 1 of Patel)


Claims 7 and 14 are rejected for the reasons set forth hereinabove for and further discloses claim 1, 8, and 15 wherein the reconstruction operation (following a crash) comprises a file system disk copy operation (copy the data). (Column 1 lines 45-48; Column 2 lines 27-32 of Patel)


Conclusion
3.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013. The examiner can normally be reached Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE J TAYLOR/ 05/20/2022Examiner, Art Unit 2181                                                                                                                                                                                                        

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181